 



Exhibit 10.1
STANDBY TERM LOAN NOTE

     
 
  August 16, 2006
$30,000,000.00
  Pittsburgh, Pennsylvania

     For value received, SUPERIOR WELL SERVICES, INC., a Delaware corporation,
SUPERIOR WELL SERVICES, LTD., a Pennsylvania limited partnership, and BRADFORD
RESOURCES, LTD., a Pennsylvania limited partnership, jointly and severally
promise to pay to the order of CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania
state chartered bank (the “Lender”), at the Lender’s Office, on or before the
Standby Term Loan Maturity Date, the lesser of (i) the principal sum of THIRTY
MILLION DOLLARS ($30,000,000.00), or (ii) at all times prior to the Standby Term
Loan Conversion Date, the unpaid principal amount of the Standby Term Loan
Advances made by the Lender to the Borrowers pursuant to that certain Credit
Agreement dated as of October 18, 2005 among the Borrowers and the Lender, as
amended by that certain First Amendment to Credit Agreement of even date
herewith among the Borrowers and the Lender (as so amended, and as the same may
be further modified or otherwise further amended from time to time, the “Credit
Agreement”), and at all times after the Standby Term Loan Conversion Date, the
unpaid principal amount of the Standby Term Loan. The Borrowers promise to pay
to the order of the Lender interest on the unpaid principal amount of this Note
from time to time outstanding from the date hereof until all amounts due
hereunder are paid, at the rate or rates per annum provided for in the Credit
Agreement with respect to the Standby Term Loan Advances or the Standby Term
Loan, as applicable. All payments of principal and interest under this Note
shall be made in accordance with, and at the times required by, the provisions
of the Credit Agreement with respect to the Standby Term Loan Advances or the
Standby Term Loan, as applicable. All capitalized terms used herein shall,
unless otherwise defined herein, have the same meanings assigned to such terms
in the Credit Agreement.
     This Note is the “Standby Term Loan Note” referred to in, and evidences
certain indebtedness incurred under, the Credit Agreement to which reference is
made for a statement of the terms and provisions thereof, including those under
which such indebtedness may be declared to be immediately due and payable. This
Note is secured by and entitled to the benefits of, inter alia, the Credit
Agreement and the Collateral Documents.
     The following paragraph sets forth a warrant of authority for an attorney
to confess judgment against the Borrowers, jointly and severally. In granting
this warrant to confess judgment against the Borrowers, the Borrowers hereby
knowingly, intentionally, voluntarily and, on the advice of separate counsel of
the Borrowers, unconditionally waive any and all rights the Borrowers have or
may have to prior notice and an opportunity for hearing before a judgment can be
entered hereunder:
     THE BORROWERS UNCONDITIONALLY AND IRREVOCABLY AUTHORIZE AND EMPOWER ANY
ATTORNEY OR ANY PROTHONOTARY, CLERK OF COURT OR COURT OF RECORD, AS ATTORNEY FOR
THE BORROWERS, TO APPEAR FOR THE BORROWERS IN SUCH COURT AT ANY TIME AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT AND CONFESS
JUDGMENT AGAINST THE BORROWERS, JOINTLY AND SEVERALLY, IN FAVOR OF THE LENDER
FOR ALL OR ANY PORTION OF THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE,
TOGETHER WITH UNPAID INTEREST, COSTS OF SUIT AND ATTORNEYS’ FEES ADDED FOR
COLLECTION IN AN AMOUNT EQUAL TO THE GREATER OF FIVE PERCENT (5.0%) OF THE SUM
DUE OR $15,000.00. THE BORROWERS ALSO RELEASE ALL ERRORS, AND TO THE EXTENT
PERMITTED BY LAW, WAIVE AND RELEASE ALL RELIEF FROM ANY AND ALL APPRAISEMENT,
STAY OR EXEMPTION LAW OF ANY STATE NOW IN FORCE OR HEREAFTER ENACTED. IF A COPY
OF THIS NOTE, VERIFIED BY AFFIDAVIT OF THE LENDER OR SOMEONE ON BEHALF OF THE
LENDER, SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE
AN ORIGINAL OF THIS

 



--------------------------------------------------------------------------------



 



NOTE AS A WARRANT OF ATTORNEY. THE AUTHORITY AND POWER TO APPEAR FOR AND ENTER
JUDGMENT AGAINST THE BORROWERS SHALL NOT BE EXHAUSTED BY THE INITIAL EXERCISE
THEREOF OR BY ANY IMPERFECT EXERCISE THEREOF AND SHALL NOT BE EXTINGUISHED BY
ANY JUDGMENT ENTERED PURSUANT THERETO; THE AUTHORITY AND POWER MAY BE EXERCISED
ON ONE OR MORE OCCASIONS, FROM TIME TO TIME, IN THE SAME OR DIFFERENT
JURISDICTIONS, AS OFTEN AS THE LENDER SHALL DEEM NECESSARY OR DESIRABLE, FOR ALL
OF WHICH THIS NOTE OR A VERIFIED COPY HEREOF SHALL BE A SUFFICIENT WARRANT. TO
THE EXTENT PERMITTED BY LAW, INTEREST SHALL ACCRUE ON ANY JUDGMENT AT THE
DEFAULT RATE PROVIDED FOR IN SECTION 3.01(d)(iii) OF THE CREDIT AGREEMENT TO
ACCRUE ON PRIME RATE TRANCHES UPON THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER
THE CREDIT AGREEMENT.
     The Borrowers hereby expressly waive presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note. In any action on this Note,
the Lender need not produce or file the original of this Note, but need only
produce or file a photocopy hereof certified by the Lender to be a true and
correct copy hereof.
     THE BORROWERS HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OR ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS NOTE, OR (ii) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE BORROWERS
WITH RESPECT TO THIS NOTE, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND THE BORROWERS HEREBY
AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE LENDER MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS NOTE WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE BORROWERS TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     All obligations of the Borrowers hereunder are joint and several, absolute
and unconditional, and shall bind their respective successors and assigns.
     This Note is intended as an instrument under seal and shall be governed by,
and construed and enforced in accordance with, the Laws of the Commonwealth of
Pennsylvania, excluding its rules relating to the conflict of laws.
******SIGNATURES APPEAR ON THE FOLLOWING PAGE******

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the Borrower
has executed this Standby Term Loan Note the day and year first above written.

                      SUPERIOR WELL SERVICES, INC.    
 
               
 
  By:   /s/ Thomas W. Stoelk                  
 
  Title:   Vice President & Chief Financial Officer                  
 
                    SUPERIOR WELL SERVICES, LTD.         By:   Superior GP,
L.L.C., Its sole general partner    
 
               
 
      By:   /s/ Thomas W. Stoelk     
 
               
 
      Title:   Vice President & Chief Financial Officer     
 
               
 
                    BRADFORD RESOURCES, LTD.         By:   Superior GP, L.L.C.,
Its sole general partner    
 
               
 
      By:   /s/ Thomas W. Stoelk     
 
               
 
      Title:   Vice President & Chief Financial Officer     
 
               

3